United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, OFFICE OF
PERSONNEL & TRAINING, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1288
Issued: April 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant, through her attorney, filed a timely appeal from a
February 24, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective August 29, 2010.
On appeal, her attorney asserts that the opinion of the referee physician is not well
rationalized.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 20, 1991 appellant, then a 58-year-old secretary, filed a traumatic injury claim
alleging that she injured her back, right arm, right leg and right rib cage when she tripped and fell
at work on March 19, 1991. She returned to work on April 8, 1991. On June 10, 1991 OWCP
accepted that appellant sustained a right arm sprain and lumbosacral strain. Appellant stopped
work on October 1, 1991 and did not return. On November 11, 1991 OWCP accepted
aggravation of herniated nucleus pulposus at L4-5. Appellant was placed on the periodic
compensation rolls. Nonwork-related conditions include cervical stenosis and fibromyalgia.
Appellant moved to Florida in 2004. In March 2008 she was referred to Dr. Richard
Steinfeld, a Board-certified orthopedic surgeon, for a second-opinion evaluation. By report
dated July 11, 2008, Dr. Steinfeld noted appellant’s history of long-standing low back pain
beginning with the March 1991 work injury, a past medical history that included fibromyalgia
and multiple myeloma and her current complaints of radiating back pain and numbness of both
legs and difficulty in some activities of daily living. He noted a slight shuffling gait. Lower
extremity examination demonstrated 5/5 strength and intact sensation. Straight-leg raising was
positive bilaterally and appellant was tender to palpation in the midline of the lower back.
Dr. Steinfeld reviewed a 1976 cervical magnetic resonance imaging (MRI) scan that
demonstrated cervical spondylosis from C3-4 to C6-7 with evidence of central stenosis at C3-4
and C5-6, and a May 1992 lumbar computerized tomography (CT) scan that demonstrated a disc
protrusion at L4-5 with displacement of the L4 nerve root and degenerative change at L4-5 and
L5-S1. He diagnosed chronic low back pain and probable spinal stenosis. In answer to specific
OWCP questions, Dr. Steinfeld advised that the accepted conditions of right arm sprain, lumbar
strain and aggravation of lumbar disc appeared to have resolved and that there did not appear to
be any other work-related residuals that would support continued disability from work, stating
that appellant’s symptoms were more consistent with a long-term degenerative process such as
spinal stenosis, as supported by her subjective complaints and his objective examination
findings. He indicated that her continued disability was due to the nonwork-related condition
and that, based on the accepted conditions, she could return to her date-of-injury job as a
secretary without restrictions.
A July 16, 2008 MRI scan study of the lumbar spine demonstrated moderate multilevel
spondylitic changes most involved at L3-4 where there was a moderate central canal stenosis. In
reports dated August 29 and December 15, 2008, Dr. Abe Hardoon, a Board-certified internist,
advised that he had been appellant’s treating physician since she moved to Florida. He reported
that her daily back pain interfered with her daily routine and ability to sleep. Dr. Hardoon found
that appellant’s condition would not improve and disagreed with Dr. Steinfeld’s assessment that
she could return to work.
OWCP found that a conflict in medical opinion arose between Dr. Hardoon and
Dr. Steinfeld as to whether appellant had residuals of her accepted conditions. On March 27,

2

2009 it referred her to Dr. Kirk Maes, Board-certified in orthopedic surgery, for an impartial
evaluation, scheduled for April 17, 2009.2
On March 23, 2009 Dr. Hardoon provided examination findings. In a March 28, 2009
report, Dr. Devin Datta, a Board-certified orthopedist, noted appellant’s complaints of chronic
back and right buttock and left leg pain that had slowly worsened through the years. She
reported appellant’s significant past medical history, provided physical examination findings and
indicated that appellant ambulated with a steady gait. Dr. Datta diagnosed degenerative disc
disease of the lumbar spine, severe L4-5 and L5-S1; lumbar stenosis, greatest at L3-4 and L4-5;
back and bilateral leg pain, right greater than left; and possible S1 joint pain. She referred
appellant to Dr. Joseph M. Brooks, Board-certified in internal and pain medicine, for epidural
injections. On March 15, 2009 Dr. Brooks noted his review of appellant’s history and provided
examination findings. He reviewed the June 16, 2008 MRI scan and diagnosed chronic low back
and bilateral lower extremity pain; degenerative disc disease of the lumbar spine, multilevel,
more so at L4-5 and L5-S1; lumbar spinal stenosis, multilevel; right buttock pain consistent with
sacroiliitis; neck and right arm pain; and history of work-related injury. Dr. Brooks performed
lumbar injections on September 23 and 30, and October 14 and 28, 2009. On December 15,
2009 Dr. Hardoon noted that appellant was undergoing arthrocentesis for her right shoulder due
to numbness, tingling and discoloration of her right hand and fingers. He reiterated that she was
totally disabled. In a January 25, 2010 report, Dr. Brooks provided physical findings, reiterated
his diagnoses and advised that he was referring appellant for chiropractic treatment. He
continued to submit reports.
On January 19, 2010 OWCP ascertained that appellant’s appointment with Dr. Maes had
been cancelled.3 On March 5, 2010 it referred her to Dr. Robert B. McShane, a Board-certified
orthopedic surgeon, for an impartial evaluation.
In an April 5, 2010 report, Dr. McShane noted the history of injury and his review of the
statement of accepted facts and medical record. He described appellant’s complaint of constant,
severe pain, made worse by exercise, movement, walking and standing and reported that she did
not use a cane, walker or wheelchair and moved about the examination room easily. On low
back examination, appellant was tender to very light touch and deep palpation and had pain with
flexion, extension and lateral rotation. Straight-leg raise and sitting root tests were negative.
Appellant reported decreased sensation in the superficial and deep peroneal distribution of the
right foot and normal sensation in the posterior tibial distribution. Sensation was normal in the
left foot. Lower extremity strength was normal and no atrophy was present. Appellant reported
patchy diminished sensation in both hands in a nonanatomic distribution. Right shoulder range
of motion was full and there was no hand atrophy present. Dr. McShane advised that the
accepted conditions of right arm sprain, lumbar sprain and aggravation of displacement of the
lumbar disc at L4-5 had resolved and that there were no work-related residuals to support
2

In an April 17, 2009 letter to President Barack Obama, appellant’s husband reported that she had seen a “back
physician” the previous day for an appointment scheduled by OWCP. In a January 20, 2010 telephone
memorandum, however, an OWCP claims examiner advised that she had been informed by Dr. Maes’ office that an
appointment scheduled with him had been cancelled and they had no record that appellant was seen.
3

Id.

3

disability from work. He stated that appellant’s current symptoms were much more consistent
with those of an ongoing severe degenerative arthritis of L4-5 and L5-S1, as shown on CT scans
and MRI scan studies which showed spinal stenosis and also noted that her laboratory results
supported that she had an inflammatory process. Dr. McShane stated that she could return to her
date-of-injury position as a secretary based on the accepted conditions and had reached
maximum medical improvement. He indicated that appellant had other medical conditions that
were not related to work that supported disability including the degenerative arthritis, spinal
stenosis and history of fibromyalgia which would prevent her from working in her usual job.
Dr. McShane advised that she could work eight hours a day with permanent physical restrictions
of two hours sitting, walking, standing, reaching, reaching above shoulder, twisting, driving,
pushing, pulling, lifting and squatting; and one hour bending, stooping, kneeling and climbing;
and a 20-pound weight restriction.
An April 8, 2010 cervical spine MRI scan study showed multilevel disc space narrowing
and degenerative changes with moderate spinal stenosis at C3-4, C5-6 and C6-7. Dr. Brooks
continued to submit reports and performed cervical epidural injections on May 5 and 17, 2010.
On June 2, 2010 he diagnosed cervicalgia with upper extremity pain and degenerative disc
disease of the cervical spine with spinal stenosis.
On July 21, 2010 OWCP proposed to terminate appellant’s compensation benefits on the
grounds that the medical evidence, as characterized by Dr. McShane’s opinion, established that
her employment-related conditions had resolved. Appellant disagreed with the proposed
termination, and submitted medical evidence previously of record and a July 14, 2010 procedure
note from Dr. Brooks for a cervical epidural injection. In a July 27, 2010 report, Dr. Brooks
reviewed Dr. McShane’s report and stated that he disagreed that she could return to her normal
employment because she had moderate spinal stenosis at multiple levels and pain that radiated
into her arms that caused cervicogenic headaches, had difficulty with sitting, standing, moving
and working with her arms and degenerative disc disease of the lumbar spine with spinal stenosis
that caused chronic back pain radiating into the lower extremities. He opined that all of
appellant’s problems were directly related to the 1991 work injury and she had cumulative
degeneration occurring after this injury.
In a July 29, 2010 report, Dr. Datta noted appellant’s chief complaint of neck and
bilateral upper extremity numbness and tingling and low back pain. She noted that appellant
walked with a steady gait, had good strength in both arms, very limited neck motion with
increased pain and low back pain. Dr. Datta noted her review of MRI scan studies of the cervical
spine and diagnosed multilevel degenerative disc disease of the cervical spine, debilitating neck
and bilateral arm pain, moderate cervical stenosis, low back and occasional leg pain and
degenerative disc disease and stenosis of the lumbar spine. She opined that at some point
cervical spine surgery should be considered and stated, “I find it rather ridiculous that [appellant]
was put back to work after 19 years, at age 73. I have put her back off work. [Appellant] has
been disabled for 19 years. I do not see any reason to change her work status.” X-rays of the
cervical spine on July 29, 2010 demonstrated moderate degenerative disc disease at C4-5, C5-6
and C6-7 with mild disc disease at C2-3 and C3-4.

4

By decision dated August 25, 2010, OWCP found that the weight of the medical evidence
rested with Dr. McShane and terminated appellant’s wage-loss and medical benefits effective
August 29, 2010.
On September 2, 2010 appellant requested a hearing, and submitted an August 18, 2010
report in which Dr. Hardoon advised that he treated appellant for several medical conditions
including back pain which was constant at times and interrupted her daily routine and her ability
to sleep at night. Dr. Hardoon advised that pain management with epidural injections had not
given much relief to her right upper extremity and advised that appellant was disabled from any
work.
In an October 8, 2010 report, Dr. Kenneth Henschel, a Board-certified neurologist,
advised that appellant was seen for evaluation for chronic pain syndrome and lumbar spine
disease. He noted her report of the trip and fall injury in 1991, her medical history and
complaints of chronic aches and pains in her arms, back, hips, legs, neck and shoulders,
diaphoresis, numbness, nervousness, headaches, forgetfulness, dizziness, problems with bowel
movements, ankle edema, irregular heartbeat, hay fever, easy bruising, jerking movements, leg
cramps, tingling, lightheadedness and fatigue. Dr. Henschel provided findings, noting normal
motor and sensory examinations in the upper and lower extremities and advised that appellant
had significant difficulty getting up onto the examination table due to pain and was unable to lie
with her lower extremities straight and had difficulty walking. He stated that a lumbar spine
MRI scan study two weeks previously showed severe L4-5 spinal stenosis and mild-to-moderate
stenosis at L3-4 and L5-S1 with advanced facet arthropathy bilaterally at those levels.
Dr. Henschel diagnosed long-standing lumbar degenerative disease with a significant degree of
spinal stenosis at L4-5; a significant degree of functional deficits at L4-5; functional limitations
due to chronic pain syndrome; and depression and anxiety. He advised that appellant’s
physician’s limitations would present a significant problem for functioning in the workplace.
At the hearing, held telephonically on January 4, 2010, appellant asserted that all her
medical conditions were due to the 1991 employment injury. She described her current
condition, stated that she had problems dealing with OWCP through the years and asserted that
her compensation should not have been terminated. By decision dated February 24, 2011, an
OWCP hearing representative found that the weight of the medical evidence rested with the
opinion of Dr. McShane and affirmed the August 25, 2010 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

5

Under FECA, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.6 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.9
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective August 29, 2010. The accepted conditions in this case are right
arm sprain, lumbosacral strain and aggravation of herniated disc at L4-5. OWCP properly
determined that a conflict in medical evidence had been created between the opinions of
appellant’s treating physician, Dr. Hardoon, and Dr. Steinfeld, an OWCP referral physician,
regarding whether appellant had residuals of the accepted conditions. It referred appellant to
Dr. McShane, Board-certified in orthopedic surgery, for an impartial evaluation.
The Board, however, finds that the opinion of Dr. McShane is not well rationalized or
insufficient to represent the weight of the medical evidence. OWCP provided the physician with
a list of questions and asked that he provide objective support and medical rationale for his
conclusions. In his April 5, 2010 report, Dr. McShane’s response to questions presented by
OWCP was quite brief. He repeated the question posed by OWCP and provided a conclusory
answer without any detailed explanation of the basis for his conclusion. There was no
accompanying narrative explanation for Dr. McShane’s stated conclusions. He did not refer to
results on examination, the medical or factual history, the nature of the accepted conditions, or
provide sufficient medical rationale to support his opinion that the residuals of appellant’s
accepted conditions had resolved. Because Dr. McShane did not fully explain the basis for his
opinion, his April 5, 2010 report is of limited probative value. There is an unresolved conflict in
the medical opinion evidence regarding whether appellant continues to have residuals of her
6

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

9

Manuel Gill, 52 ECAB 282 (2001).

6

employment injuries. Therefore, OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective August 29, 2010.10
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Elaine Sneed, 56 ECAB 373 (2005).

7

